Ostrander, C. J.
(dissenting). I am unable to distinguish this case and Northrup v. City of Pontiac, 159 Mich. 250 (123 N. W. 1107). But I am of opinion that the nature and character of an obstruction, whatever its height, may be considered in determining whether a way is in a condition making it reasonably safe for public travel. I think the obstruction in this case was of such a character that the negligence of the defendant became a question for the jury.
Bird and Moore, JJ., concurred with Ostrander, C. J.